Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered October 11, 2005, convicting defendant upon her plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging her with promoting prison contraband in the first degree. She pleaded guilty to this charge and waived her right to appeal. County Court advised defendant of the potential sentences she could receive but did not make a specific sentencing commitment a part of the plea agreement. The court later sentenced defendant to one year in jail.
Initially, given defendant’s valid waiver of her right to appeal, we decline to review the severity of the sentence imposed by County Court (see People v Lopez, 6 NY3d 248, 255-256 [2006]). Although the waiver does not encompass a challenge to the legality of a sentence (see id. at 255), defendant’s claim that County Court violated her due process rights by sentencing her to one year in jail based upon her resident alien status and residence in New York County is not substantiated by the record. Therefore, we find no reason to disturb the judgment of conviction.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.